Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Previously indicated allowable subject matter was placed into independent claim form for claims 1, 7, 8, and 9. See the Office action of 1/7/22 for the reasons for indicating allowable subject matter. 
As for claim 1, the prior art fails to teach a low beam headlight comprising:  
a light source arrangement for generating a light cone of light that is less divergent in a first transverse direction than in a second transverse direction perpendicular to the first transverse direction; 
first, second and third lens arrays that are arranged next to one another along the second transverse direction in order to be irradiated on the input side by an associated segment of segments of the light cone arranged next to one another in the second transverse direction and to output low beam with a luminous intensity angle distribution modified with respect to the light cone on the output side,
 the second lens array is arranged between the first and third lens arrays and is configured as honeycomb condenser with entry-side and exit-side honeycomb lenses, wherein an inter-honeycomb lens distance in the second transverse direction is larger for the exit-side honeycomb lenses than for the entry- side honeycomb lenses.

The closest prior art found was Stefanov US 2009/0262546 which discloses 
a light source arrangement (Fig 9, 420, 620, paragraph 0087) generating a light cone less divergent in a first transverse direction (see Fig 4) than in a second, perpendicular direction  
first, second and third lens arrays (Fig 9, 490) arranged adjacent along the second transverse direction (201, 511, 521, Fig 9) irradiated on the input side by an associated segment of the light cone arranged next to one another in the second transverse direction and to output low beam (see Fig 10) with a luminous intensity angle distribution modified with respect to the light cone on the output side (Fig 5, see 142, 143).
	However, the prior art fails to teach or render obvious the above further comprising the second lens array is arranged between the first and third lens arrays and is configured as honeycomb condenser with entry-side and exit-side honeycomb lenses, wherein an inter-honeycomb lens distance in the second transverse direction is larger for the exit-side honeycomb lenses than for the entry-side honeycomb lenses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NAKADA ‘975 and COURCIER ‘606 disclose relevant lenses for headlights that have three lens arrays, but lack the inventive features of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875